Filed by Alpha Beta Netherlands Holding N.V. Pursuant to Rule 425 under the Securities Act of 1933 Subject Companies: NYSE Euronext (Commission File No. 001-33392) Deutsche Börse July 22, 2011 The following is an English translation of a German publication provided to Deutsche Börse shareholders. Deutsche Börse and NYSE Euronext to create the worldwide leading exchange group - Information for shareholders of Deutsche Börse AG - Why do Deutsche Börse and NYSE Euronext match? Both exchange operators perfectly complement each other. Even today Deutsche Börse AG and NYSE Euronext together are market leaders for the complete range of the stock exchange business: Prior to trading, Deutsche Börse offers first class market data and indices which are well known all over the world. Their attractiveness will be further increased by the US partner. At trading, NYSE Euronext’s “Wall Street” is a trading center for shares with a worldwide reputation. Deutsche Börse leads in trading and risk management of derivatives. Post trading, the customers of both stock exchanges benefit from the combined offers for settlement. Deutsche Börse’s Clearstream subsidiary is active in custody and administration of securities all over the world. Efficient technologies allow it to execute such post-trading-processes smoothly. Deutsche Börse and NYSE Euronext. Together number one in all important business areas Position worldwide Deutsche Börse NYSE Euronext Deutsche Börse and NYSE Euronext Global Derivatives (traded contracts) Ranking 3 4 1 US-Options (traded contracts) Ranking 4 3 1 Market capitalization of listed companies Ranking 7 1 1 Revenues market data and technology Ranking 6 3 1 / / 1 The main features at a glance · Shares of Deutsche Börse AG will be exchanged into shares of the new holding company at an exchange ratio of 1:1. · The exchange of the shares must be declared in writing to the custodian bank. · According to plan the exchange of the shares will be possible until mid July 2011. · As a shareholder it is risky to miss the exchange. Deutsche Börse AG and NYSE Euronext intend to create the leading exchange group in the world. As a shareholder of Deutsche Börse AG, you have the historic opportunity to participate in a new, global exchange group. You will not only profit from direct value enhancement resulting from the expected synergies but also from improved growth potential of the combined group. The new company will be based in Frankfurt and New York and will be listed on exchanges in both locations Frankfurt and New York. Furthermore the combination will strengthen both financial centers. This flyer answers key questions about the planned combination. Financial and Balance sheet key figures 2010 NYSE Euronext Deutsche Börse Net revenues  MM Operating result  EBITDA  MM Market Capitalisation 1)  MM Employees 1) as of 15 February 2011 Why should I exchange? The combination increases value to shareholders. As soon as the first year after closing of the combination, a positive effect is expected on a pro forma basis. Both partners expect cost synergies of approximately 300 million, which will fully take effect beginning at the end of the third year. The synergies result from, among other things, the combination of the different technology platforms. Moreover Deutsche Börse and NYSE Euronext expect future growth, which will further positively affect the earnings in the amount of at least 100 million annually. Further opportunities for joint growth are expansion in emerging markets and the joint development of new asset classes such as off-market traded derivatives. What is going to happen if I dont exchange? Every single share counts! To be successful the vast majority of Deutsche Börse-Shares need to be exchanged. If the exchange is not successful to this extent, the transaction, which is in the interest of the companies and shareholders, will occur. The realization of considerable cost synergies would fail as well. / / 2 What risk do I bear if I keep Deutsche Börse-Shares despite the exchange? In this case you remain shareholder of Deutsche Börse AG.
